DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the helical spring.”  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending to be dependent on claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manzo (US 7,367,973) in view of Scott (US 2006/0079889).
Regarding claim 1, Manzo teaches a medical manipulator comprising: an elongated member (128.1) having a base member (base member 101 at 131) and a proximal end member on opposed ends thereof (proximal end member 134 opposite 131 and 101); and an end effector unit configured to be detachably attached to the base member so as to be in an electrical communication with the proximal end member (138 attachable to 131 as in Figs. 6a-c with electrical communication via 170), and wherein the base member being formed by a flat face surface and an outwardly projecting curved face surface extending longitudinally therefrom (flat face of 101 facing 138 and outwardly curved surface as at least 101 is a cylindrical shape), and wherein the end effector being detached and discarded after the operation (par,. [0064] 138 may be detached and discarded without reuse).Manzo is silent regarding the base member includes a protrusion projecting from the curved face surface in a direction perpendicular to a longitudinal axis of the elongated member, and the end effector unit includes an engaging portion being used to engage with the protrusion to securely attach the end effector unit to the base member during an operation of the medical manipulator.However, Scott teaches a base member includes a protrusion projecting from the curved face surface in a direction perpendicular to a longitudinal axis of the elongated member (base member 404 with protrusion 608), and the end effector unit includes an engaging portion being used to engage with the protrusion to securely attach the end effector unit to the base member during an operation of the medical manipulator (l shaped slot 508 of end effector 414 as in at least par. [0053] interfaces with pin 608).
Regarding claim 2, Manzo teaches wherein the base member includes a contact member (200) and the end effector unit includes an electrode (196) that is electrically connected to the contact member (196 contacted to 200 via 170) and wherein the end effector unit includes a resilient member normally biasing the contact member in a direction to be pressed against the base member (spring 202 biases the contact member to contact 170 as connected to the electrode).
Regarding claim 3, Manzo teaches wherein the base member is cylindrical in shape and the end effector unit is a cylindrical cap used to be fitted over said the base member (131 with 101 is cylindrical in shape and 102 is a cylindrical cap to fit over 101).
Regarding claim 4, Manzo teaches a seal member being configured to circumferentially sealing a clearance between an outer circumferential surface of the base member and an inner circumferential surface of the end effector unit (seal member 172 sealing between the outer surface at 101 and inner surface of 102).
Regarding claim 5, Manzo is not explicit wherein the base member is attached to a distal end of a joint.However, Manzo does suggest a base member 181 attached to a distal end of a joint with 100 and 131.It would have been obvious to one of ordinary skill in the art to modify the Fig. 6a-c embodiment of Manzo such that the base member is attached to a joint, allowing for manipulation of the end effector positioning to treat tissue.
Regarding claim 6, Manzo teaches the Fig. 7a embodiment wherein the elongated member comprises a tubular cover used to securely seal the joint (tubular cover 100).
Regarding claim 7, Manzo teaches a medical manipulator defined by an elongated member (128.1) having a base member on one end (proximal end member 134 opposite 131 and 101) and a proximal end member on an opposed end (base member 101 at 131) and an end effector unit being detachably attached to the base member wherein the end effector unit comprising:an elongated end cap having an enclosed first end and an open second end (138), an electrode configured to be projected outwardly from the enclosed first end (196), but is silent regarding a groove being formed radially from the open second end extending toward the enclosed first end so that the groove being used to be engaged with the base member and wherein the groove being defined by an introductory portion extending in a longitudinal direction from the open second end and an engaging portion bent from the introductory portion at a middle position and extending in a circumferential direction forming an L- shaped groove.However, Scott teaches a groove being formed radially from the open second end extending toward the enclosed first end so the groove being used to be engaged with the medical manipulator and wherein the groove being defined by an introductory portion extending in a longitudinal direction from the open second end and an engaging portion bent from the introductory portion at a middle position and extending in a circumferential direction forming an L- shaped groove (l shaped slot 508 of end effector 414 as in at least par. [0053] interfaces with pin 608).It would have been obvious to one of ordinary skill in the art to modify Manzo with the connection mechanism of Scott, as an alternate way of securing the end effector to the rest of the device that would work equally well in detachably attaching the end effector for use.
Regarding claim 8, Manzo does not teach wherein the end effector unit includes a contact member movable longitudinally and a helical spring for biasing the contact member toward the proximal end member, but teaches a contact member movable longitudinally on the side opposing the end effector (spring 202 biases the contact member to contact 170 as connected to the electrode).
Regarding claim 9, Manzo teaches wherein the helical spring is used to stabilize contact pressure between the contact member and a contact on the base member so as to avoid a contact failure therebetween (spring 202 biases the contact member to contact 170 as connected to the electrode).
Regarding claim 10, Manzo teaches wherein the base member is cylindrical in shape and the end effector unit is a cylindrical cap used to be fitted over said the base member (138 as a cap over cylinder 101).
Regarding claim 11, Manzo teaches further comprising a seal member being configured to circumferentially sealing a clearance between an outer circumferential surface of the base member and an inner circumferential surface of the end effector unit (seal member 172).
Regarding claim 12, Manzo teaches an end effector unit being detachably attached to a medical manipulator (138), the end effector unit comprising: an elongated end cap having an enclosed first end and an open second end (cap of 138 at 102 with an open end connecting to 131 and a closed end with 196), an electrode configured to be projected outwardly from the enclosed first end (196), but is silent regarding a groove being formed radially from the open second end extending toward the enclosed first end so the groove being used to be engaged with the medical manipulator and wherein the groove being defined by an introductory portion extending in a longitudinal direction from the open second end and an engaging portion bent from the introductory portion at a middle position and extending in a circumferential direction forming an L- shaped groove.However, Scott teaches a groove being formed radially from the open second end extending toward the enclosed first end so the groove being used to be engaged with the medical manipulator and wherein the groove being defined by an introductory portion extending in a longitudinal direction from the open 
Regarding claim 13, Manzo teaches wherein medical manipulator is defined by an elongated member (128.1) having a base member on one end (101 of 131) and a proximal end member on an opposed end  (134) wherein the end effector unit is detachably attached to the base member (138 attachable to 101 as in at least Figs. 6a-c).
Regarding claim 14, Manzo further teaches wherein the medical manipulator includes a seal member (172) being configured to circumferentially sealing a clearance between an outer circumferential surface of the base member and an inner circumferential surface of the end effector unit (seal member 172 sealing between the outer surface at 101 and inner surface of 102).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794